Opinion by
Price, J.,
Appellant, Arthur Garfield Parsons, was arrested on October 13,1973, on a charge of receipt of stolen property (guns). Appellant pled not guilty and waived his right to trial by jury. Following the trial on February 14, 1974, he was found guilty of receiving stolen goods. On March 13,1974, Mr. Parsons was sentenced to six to twenty-four *421months in the Luzerne County Prison, plus costs. This appeal was filed on March 27, 1974.
Appellant raises two issues which, he contends, require that he be granted a new trial. They are (1) that the Commonwealth did not sustain its burden of proof on the charge of receiving stolen goods, and (2) that the trial judge committed an abuse of discretion in crediting the testimony of the Commonwealth’s witnesses rather than that of appellant. We find no merit in either allegation and will affirm the judgment and sentence.
It is well established law in this Commonwealth that before a person may be convicted of a crime, the Commonwealth must establish that that person was the responsible party beyond a reasonable doubt. Commonwealth v. Gardner, 282 Pa. 458, 128 A. 87 (1925). A reasonable doubt is one that would cause a juror to hesitate to act in any of the important affairs of his own life, Commonwealth v. Pearson, 450 Pa. 467, 303 A.2d 481 (1973), and it must be an honest doubt arising out of the evidence itself. Commonwealth v. Burns, 409 Pa. 619, 187 A.2d 552 (1963).
In the instant case, appellant was charged with a violation of Section 817 of the Penal Code, Act of June 24, 1939, P. L. 872, §817; Act of May 21, 1943, P. L. 306, §1, 18 P.S. §4817. That section provides: “Whoever buys, has, or receives any goods, chattels, money or securities, or any other matter or thing, which shall have been stolen or feloniously taken, either in this Commonwealth or in any other state or country, knowing, or having reasonable cause to know the same to have been stolen or feloniously taken, is guilty of a felony, and on conviction, shall be imprisoned not exceeding five (5) years or fined not exceeding one thousand dollars ($1,000), or both.”
The Commonwealth, in order to sustain its burden of proof in this case, had to prove beyond a reasonable doubt that appellant knew or should have known *422that the rifle and shotgun he received were stolen goods, that the goods were stolen in fact, and that appellant in fact received the goods. Commonwealth v. Roth, 169 Pa. Superior Ct. 88, 82 A.2d 710 (1951). Viewing the evidence in a light most favorable to the Commonwealth, as we must,. Commonwealth v. Blevins, 453 Pa. 481, 309 A.2d 421 (1973); Commonwealth v. Porter, 229 Pa. Superior Ct. 314, 323 A.2d 128 (1974), we are satisfied that the Commonwealth sustained its burden of proof.
At trial, the Commonwealth proved that the subject property, a 6 millimeter rifle with scope and a 410 over and under shotgun had been stolen from the Richard’s Gun Shop in Benton on May 7, 1973. The rifle and scope were valued at approximately $150 and the shotgun at $83. It w:as agreed by the appellant and the Commonwealth that appellant purchased these guns from one Frank Powell for the total price of $65, a short time after the robbery. The exact date of the sale was hotly disputed by the testimony. Due to the unavailability of Frank Powell, who would have been called as a defense witness, the Commonwealth agreed to stipulate that had he been called, Mr. Powell would have testified that the sale took place on June 8, 1973. This date was disputed by Commonwealth witnesses, who testified that they had purchased the weapons from appellant in the last week of May, and, therefore, appellant had to have purchased them from Powell before June 8, 1973. All parties agreed, however, that the sale from Powell to appellant took place at the United Citizens’ Club of Nanticoke, and that appellant, who had seen Powell on several occasions but was not well acquainted with him, asked for and received a bill of sale for the guns. The bill of sale, dated June 8, 1973, was stipulated at trial.
Further testimony indicated that appellant sold both weapons, which he had bought for $65, for a total price of $85, thereby realizing a $20 profit, a day or two after his purchase from Powell. The rifle scope was not in-*423eluded in the sale, but appellant later gave it to the man who had purchased the rifle. The men who purchased the weapons testified that they had bought the guns from appellant in the latter part of May or during the first week of June of 1973.
The trial judge credited the testimony of the Commonwealth’s witnesses as to the dates of their purchases, and we find no abuse of discretion therein. The trier of fact is entitled to believe all, or none, or any part of the testimony he hears, Commonwealth v. Horn, 395 Pa. 585, 150 A.2d 872 (1959), and it is his function to assess the credibility of witnesses and the weight to be. accorded their testimony. Commonwealth v. Zapata, 447 Pa. 322, 290 A.2d 114 (1972); Commonwealth v. Hayes, 205 Pa. Superior Ct. 338, 209 A.2d 38 (1965). Accepting, as did the lower court, the Commonwealth’s evidence and the reasonable inferences to be drawn therefrom, Commonwealth v. Hornberger, 441 Pa. 57, 270 A.2d 195 (1970), we find that the Commonwealth proved that thé weapons had recently been stolen, and that appellant in fact received possession. The only question remaining, therefore, is whether the Commonwealth proved the likelihood that appellant had reasonable cause to know that the guns were stolen.
That proof of guilt may be established by circumstantial evidence is settled law in Pennsylvania. Commonwealth v. Nasuti, 385 Pa. 436, 123 A.2d 435 (1956). In a criminal prosecution, the evidence is sufficient to warrant a conviction where the circumstances proved are such as reasonably and naturally justify an inference of guilt, and are of such volume and quality as to > overcome the presumption of innocence and satisfy the fact-finder of the accused’s guilt beyond a reasonable doubt. Commonwealth v. Lewis, 190 Pa. Superior Ct. 591, 155 A.2d 410 (1959).
The evidence presented in the instant case justifies the conclusion that appellant knew or had reasonable *424cause to know that the guns he purchased were stolen. He purchased them from a man whom he had seen but whom he did not know well, at a Citizens’ Club, for a total price of $65. Despite the unusual circumstances of the sale, appellant did not question how the seller, Frank Powell, had obtained the weapons. Instead, appellant testified that he believed Mr. Powell’s story that the guns were being sold becausé Powell was divorcing his wife. When asked on cross-examination: “Why would that mean that he would have to sell his guns?” appellant answered: “How should I know. He just said he was breaking up and he wanted to get rid of his guns so I bought them.” [NT 23]
Appellant likewise did not question the low price he was asked to pay for the guns, although he testified that he has owned and sold many guns in the past. Appellant, therefore, had a basis on which to estimate the true value of the weapons. Appellant testified that after keeping possession “for a day or so” [NT 25] he resold the weapons. The evidence that the rifle and shotgun were worth twice what appellant paid for them may give rise to an inference of knowledge that the goods were stolen. Commonwealth v. Cohan, 177 Pa. Superior Ct. 532, 111 A.2d 182 (1955). In the instant case, the evidence of the low price of the guns, coupled with appellant’s failure to inquire about the origin of the guns and his subsequent sale of the weapons shortly after he acquired them, was sufficient to indicate that appellant was aware that the rifle and shotgun were stolen items. As we noted in Commonwealth v. Meyers, 154 Pa. Superior Ct. 8, 34 A.2d 916 (1943), the Commonwealth need not demonstrate the utter impossibility of innocence in order to prove its case. It must only offer proof beyond a reasonable doubt that the accused had reason to know that the goods in his possession were stolen.
Judgment of sentence affirmed.